Exhibit 10.43

Summary of Annual Incentive Plan

Krispy Kreme has an informal annual incentive plan which represents, in most
cases, the short-term component of our incentive compensation package. This plan
was originally adopted by the Compensation Committee in July 2006 and was
expanded to cover executive officers in December 2006. This plan ties the
incentive compensation payable to the employee principally to the attainment of
specific, objective performance targets. These targets are based on actual
overall company performance compared to our business plan objectives. It is
expected that key plan measurements will include revenues, EBITDA, cash flow
from operations, other company performance metrics and, to reflect the
importance of building sustainable growth, other measurements based on progress
in achieving our mission and strategic objectives. The targets will not be
based, implicitly or explicitly, on meeting or exceeding any earnings guidance,
consensus earnings estimates or similar measures.

The amount of cash incentives potentially payable to employees is determined
based on (1) a target cash incentive amount which is set as a percentage of an
individual employee’s salary and (2) how actual results compare to the targeted
performance measures.

Initial awards to executive officers under the plan were made on a pro rated
basis with respect to the fourth quarter of fiscal 2007. Going forward, however,
we expect that key plan measurements for executive officers will be determined
on an annual basis and cash incentives will be payable (in compliance with
applicable tax rules regarding deferred compensation) in the first quarter of
the fiscal year following the year in which performance is tested. With respect
to awards for employees other than executive officers, we expect that, in the
near term, these awards will be payable on a quarterly basis.

The Compensation Committee has the authority under the annual incentive plan to
adjust any goal with respect to the executive officers and the other employees.
These decisions are subjective and based generally on a review of the
circumstances affecting results to determine if any events were unusual or
unforeseen.


--------------------------------------------------------------------------------